Citation Nr: 0408847	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  01-02 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for a claimed left 
elbow disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.  Entitlement to an increased rating for the service-
connected right ulnar neuropathy, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected compression fracture of the 
thoracic spine.  

5.  Entitlement a total rating based on individual 
unemployability due to service connected disability.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1957 to May 
1961, from May 1970 to December 1971, and from September 1976 
to October 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The issue of an increased rating for the service-connected 
right ulnar neuropathy is decided hereinbelow, while the 
issues of service connection for left shoulder disorder and 
left elbow disorder, an increased rating in excess of 30 
percent for the service-connected right ulnar neuropathy and 
an increased rating in excess of 10 percent for the service-
connected compression fracture of T-11, as well as a total 
compensation rating based on individual unemployability are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDING OF FACT

The service-connected right ulnar neuropathy is shown to be 
productive of a disability picture more nearly approximating 
that of severe, incomplete paralysis.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected right ulnar neuropathy are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a 
including Diagnostic Code 8516 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  

A careful review of the record shows that service connection 
for right ulnar neuropathy has been in effect since December 
1971.  The veteran submitted the instant claim for increase 
in July 2000, indicating that the neuropathy had become 
progressively worse.  

A VA examination was conducted in October 2000.  The examiner 
noted that the veteran's claims folder had not been provided 
for review, though she did review the veteran's VA treatment 
records.  

The veteran provided a history of his right ulnar neuropathy.  
He reported that he experienced difficulty with range of 
motion of the right upper extremity due to the neuropathy.  
He indicated that he had trouble gripping and grasping 
effectively, particularly large, heavy objects.  He stated 
that driving was difficult because of consistent numbness in 
the ulnar distribution of ht right arm.  He reported that the 
numbness frequently awakened him.  

The examiner noted that the veteran had known epicondylitis 
and tendonitis on the right as well as the left.  On physical 
examination, the veteran's elbows were swollen, bilaterally.  
There was marked tenderness over the triceps tendon and the 
structures of the olecranon.  His flexion was decreased to 
120 degrees due to pain and tenderness over the elbows.  
There was a decrease in forearm supination and pronation due 
to elbow pain.  

There was a dense peripheral neuropathy of the ulnar 
distribution on the right, and the skin of the veteran's 
right arm was remarkably dry, with several open wounds over 
the knuckles due to dry skin.  There was no evidence of focal 
wasting or atrophy.  His grip strength on the right was 
decreased.  

The veteran could appose his thumb with his fingers, but 
there was a lack of strength in maintaining those positions 
against force.  The veteran was able to fully flex the distal 
portions of all fingertips into the palmar fold, but there 
was loss of strength with that maneuver.  The diagnosis was 
that of dense right ulnar neuropathy.  

At an October 2001 hearing at the RO before a Decision Review 
Officer (DRO), the veteran testified that he could no longer 
control his right hand.  He stated that he had numbness from 
his hand up through his arm.  He reported that he had 
undergone surgery on his cervical spine.  He argued that his 
right ulnar neuropathy was worse than when he first left 
military service.  

At an October 2003 hearing before the undersigned Veterans 
Law Judge, the veteran noted that he had been placed on a 
temporary disability retired list in December 1971due to 
right ulnar neuropathy, with a disability rating of 30 
percent.  He described having numbness in his hands and 
difficulty gripping.  He stated that he dropped things all of 
the time and had sensations like electric shocks in his 
hands.  He indicated that he could not do anything with his 
right hand because he had no feeling in it.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

To the extent that favorable action has been taken in this 
matter, no further discussion of VCAA is required at this 
time.  



III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120.  

The term "incomplete paralysis," pertaining to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The veteran's right ulnar neuropathy is currently evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

Incomplete paralysis of the ulnar nerve in the major or minor 
upper extremity is considered 10 percent disabling if it is 
mild.  

Moderate, incomplete paralysis of the ulnar nerve is 
considered 30 percent disabling in the major upper extremity 
and 20 percent disabling in the minor upper extremity.  

Severe, incomplete paralysis of the ulnar nerve is considered 
40 percent disabling in the major upper extremity and 30 
percent disabling in the minor upper extremity.  

Having reviewing the entire evidentiary record, the Board 
concludes that the service-connected right ulnar neuropathy 
is  shown to more nearly approximate the criteria for a 30 
percent rating under Diagnostic Code 8516.  

In this regard, the Board observes that the veteran's 
complaints include significant, consistent numbness and loss 
of control of his right hand.  He states that he cannot grip 
and grasp effectively with that hand, and that he cannot 
drive due to numbness.  In fact, the veteran has testified 
that he no longer uses his right hand due to numbness.  

The October 2000 VA examiner noted a lack of strength and 
decreased range of motion due to pain.  She diagnosed 
"dense" ulnar neuropathy.  

Accordingly, given the increased severity of the veteran's 
symptoms, the Board concludes that a 30 percent rating is 
warranted for the service-connected right ulnar neuropathy.  



ORDER

An increased rating of 30 percent for the service-connected 
right ulnar neuropathy is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

As an initial matter, the Board notes that the liberalizing 
provisions of the VCAA and the implementing regulations are 
also applicable to the remaining claims on appeal.

Although the RO contacted the veteran via letter in May 2001, 
the Board concludes that the veteran was not adequately 
apprised of the evidence and information necessary to 
substantiate his claims.  

In this regard the Board observes that the May 2001 letter 
did not advise the veteran regarding his claims for increase.  
Nor did the letter provide notice regarding the veteran's 
claim for a total compensation rating based on individual 
unemployability.  

With regard to the veteran's claims of service connection for 
left elbow and shoulder conditions, the Board notes that the 
veteran made numerous complaints of diffuse joint pain in 
service, to include complaints of elbow pain.  

The service medical records also indicate that the veteran 
was struck with a crankshaft on the left forearm in October 
1960.  He has since reported that he was struck in the left 
elbow with a crankshaft, and a private provider has opined 
that such incident was the cause of the veteran's left 
lateral epicondylitis.  

It is unclear whether the private physician reviewed the 
evidence of record prior to forming his opinion concerning 
the etiology of the veteran's left elbow disorder, or whether 
his opinion is based solely on the veteran's reported 
history.  

As the likely etiology of the veteran's claimed left shoulder 
and elbow disorders remains unclear, the Board concludes that 
a medical examination, which includes a comprehensive review 
of the veteran's claims folders, is in order.

With regard to the veteran's service-connected compression 
fracture of the thoracic spine, the Board notes that although 
the veteran was afforded a VA examination in October 2000, 
that examination did not closely address the veteran's 
thoracic spine disability.  

The Board further notes that the criteria for evaluating 
disabilities of the spine were amended, effective September 
26, 2003, subsequent to the RO's most recent consideration of 
the veteran's claim.  

The veteran currently does not meet the schedular criteria 
for a total rating based on unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16 (2003). 

Therefore, a grant of an increased schedular rating for one 
or more of the veteran's service-connected disabilities could 
impact favorably on his claim for a total rating based on 
unemployability.  Furthermore, the development of evidence 
directed by this remand may allow for a grant of service 
connection for left shoulder or elbow disorders.  

The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on the issue of a total rating based on unemployability due 
to the veteran's service-connected disabilities.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
any current left elbow and shoulder 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has current left elbow or shoulder 
disability that is due to any 
manifestations demonstrated in service or 
other disease or injury in his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of the service-
connected thoracic spine disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected thoracic spine 
disability.  Range of motion should be 
indicated in degrees.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current extent of 
impairment from the veteran's service- 
connected right ulnar neuropathy.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.  
The examiner should discuss the current 
nature, extent, and disabling 
manifestations of the veteran's service-
connected right ulnar neuropathy.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues remaining on appeal.  In evaluating 
the veteran's service-connected thoracic 
spine disability, the RO should ensure that 
both the old and new diagnostic criteria are 
considered.  The RO should also give 
consideration to the possibility of staged 
ratings for the thoracic spine disability, 
pursuant to Fenderson v. West, 12 Vet.App. 
119 (1999).  The RO also must address the 
question of whether a rating higher than 30 
percent is warranted for the veteran's 
service-connected right ulnar neuropathy.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO should issue a Supplemental Statement of 
the Case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant regulatory 
provisions, to include the new diagnostic 
criteria for evaluating disabilities of the 
spine.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



